Citation Nr: 0411416	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from February 25, 1965 to April 23, 
1965, a period of 1 month, 29 days.  

In a February 1985 decision, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disability.  More recently, an October 1995 rating decision 
determined that no new and material evidence had been received to 
reopen the claim.  The veteran did not appeal that decision and it 
became final.  

The current appeal arises from an August 1999 RO decision that 
determined that new and material evidence had not been submitted.

In a June 2003 decision, the Board reopened the veteran's claim 
for the issue on appeal on the basis that new and material 
evidence had been received.  The Board also remanded the case to 
the RO for further adjudication.  In October 2003, the RO 
continued the denial of the benefit on appeal.
 
The veteran testified before a RO hearing officer in November 2000 
and before the undersigned member of the Board in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered on 
the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence necessary to 
substantiate his claim.

2.  At entry onto service, the veteran reported suffering various 
psychiatric symptoms, such as nervousness, depression and worry; 
psychiatric examination was reported to be normal.  

3.  During service, the veteran exhibited immature, impulsive 
behavior, but showed no manifestations of depression, a neurosis 
or psychosis.

4.  Psychiatric evaluation in service revealed the presence of an 
emotionally unstable personality, considered to have existed prior 
to service.

5.  An acquired psychiatric disorder was not present until many 
years after service and is not of service origin.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c). 4.9, 4.127 (2003).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter dated in November 2002, the RO informed the veteran of 
the VCAA and the evidence the RO would obtain on behalf of the 
veteran, to include medical and other identified records.  The RO 
explained the new and material evidence requirements necessary to 
reopen his claim.  No response was received from the veteran.

In an April 2003 letter, the Board identified the evidence it 
obtained on behalf of the veteran from the Togus and Manchester VA 
Medical Centers (VAMC) and had not received from the Social 
Security Administration (SSA).  The veteran was notified that a VA 
examination was scheduled and was advised of the consequences of 
failure to report to a scheduled VA examination.  

In the Board's June 2003 decision, the veteran was notified that 
the Court invalidated the Board's development of the issues on 
appeal and that his case would be readjudiated by the RO.  
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The RO readjudicated the veteran's case and 
issued a supplemental statement of the case dated in September 
2003 that again placed the veteran on notice of the duty to assist 
regulations and of the evidence it had obtained and the evidence 
it had been unable to obtain on his behalf.

As such, the steps noted above have served to advise the veteran 
of the evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining.

VA has thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claim and of what evidence he 
was responsible for obtaining. See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not identified, nor is the Board aware of, 
additional medical records that could be obtained.

The VCAA requires that VA afford the claimant an examination or 
obtain a medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the record 
is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  The 
Board obtained a medical examination and opinion in May 2003 with 
respect to the veteran's claims.

The Board therefore finds that the facts pertinent to these claims 
have been properly developed, and there is no further action that 
could assist the veteran in substantiating his claim.  Therefore, 
the Board will address the merits of the veteran's claim.


Factual Background

The relevant evidence of record consists of service medical 
records (SMRs), VA inpatient and outpatient treatment reports, 
private medical records, a DD Form 214, and claims and statements 
of the veteran.
 
The veteran's SMRs reflect that he underwent an enlistment 
examination on February 25, 1965.  In the veteran's report of 
medical history and over his signature, he checked "YES" with 
regard to "stuttered or stammered," "depression or excessive 
worry" and "nervous trouble of any sort."  In the physician 
summaries of all pertinent data, the examiner indicated "worry and 
nervousness - quit school and felt mixed up."  The examination 
report reflects no diagnosis of a psychiatric disorder.

On February 27, 1965, a nursing note reflected the veteran's 
ambulatory admission to the Wilford Hall US Air Force Hospital 
from the emergency room for psychiatric observation.  The veteran 
was noted to be "quiet, cooperative" and had scratches on his 
wrists.  No sutures were required.  A primary diagnosis of 
"emotional instability reaction"  was noted on his admission 
authorization form.     

A March 1, 1965 psychiatric narrative summary reported the veteran  
had one day of basic training when he decided "he did not like 
Basic Training and therefore lacerated his wrists in order to 
effect quick departure from Basic Training."  A life-long history 
of unstable behavior was noted to include stuttering since 
childhood, quitting high school in his junior year, joining the 
military, and then visiting the Mental Hygiene Clinic to process 
his discharge.  In an apparent attempt to hasten his discharge, 
the veteran lacerated his own wrists and later sought emergency 
care.  

The veteran's mental status on admission revealed "an immature, 
impulsive individual who was quite frank about his lack of any 
serious suicidal intent."  The veteran was reported to have 
attempted suicide "mainly because of his desire to hurry his 
discharge from the service."  There was no evidence of depression, 
psychosis, or neurosis, but the veteran appeared to have "a long-
standing characterological problem."  The veteran was noted to be 
oriented, of average intelligence, but insight and judgment 
appeared to be impaired.  

Physical examination was within normal limits with the exception 
of well healing superficial abrasions on the left and right 
wrists.  The veteran's hospital course was unremarkable and no 
medication was necessary.  The final diagnosis was emotionally 
unstable personality, chronic, severe, manifested by immaturity, 
impulsivity, difficulty with school and job adaptation, difficulty 
with authority figures, and a suicidal gesture.  Stress was 
reported as "mild."  Predisposition was reported as "severe."  
Impairment was noted to be "severe for military duty."  The 
veteran was recommended for a profile change and an administrative 
separation from service.  The diagnosis was not considered 
incurred in the line of duty and was noted to have existed prior 
to service (EPTS).

On April 15, 1965, the veteran underwent a separation examination 
in which he reported "fair" health and again, over his signature, 
checked "yes" to history of "depression or excessive worry" and to 
"nervous trouble of any sort."   He checked "no" to a history of 
excessive drinking habit.  The physician noted  the veteran's 
hospitalization for and diagnosis of "emotionally unstable 
personality, chronic, moderate.  No other significant illness or 
injury during service and no aggravation of pre-existing 
conditions."

Years following his April 1965 discharge, the veteran received 
treatment from the Catholic Medical Center from February 1979 
through October 1983.  In these records it was noted that he had 
been drinking alcohol since age 15.  In discharge summaries dated 
in March, April, and July 1979, the veteran was admitted for 
ongoing detoxification of alcohol.  The diagnosis was chronic 
alcoholism.  

Medical records from New Hampshire Hospital dated from July 1979 
through December 1980 revealed several admissions to the hospital.  
In July 1979, the veteran was discharged against medical advice 
after seeking alcohol detoxification treatment.  The diagnosis at 
the time was personality disorder, schizoid personality.  In June 
1980, the veteran demanded to leave the facility one day following 
admission.  The final diagnosis was habitual excessive drinking.  
In December 1980, the veteran was admitted for an overdose of 
Phenobarbital (a long-acting barbiturate, used as a sedative, 
hypnotic, and anticonvulsant), and Dilantin (an anticonvulsant and 
cardiac depressant).  Mood was depressed and reserved.  The 
veteran was noted to appear "angry, frustrated, and depressed."  
It was noted that the veteran "could function independently in the 
community with community mental health center support and by 
abstaining from alcohol."  The final Axis I diagnosis was alcohol 
abuse; Axis II diagnosis was personality disorder, antisocial.  

The veteran had numerous VA hospitalizations at the Togus and the 
Manchester locations dating from 1979 to 1982.  Psychological 
testing in May 1979 revealed a secondary diagnosis of anxiety 
neurosis with depression.  A September 1979 hospital summary 
indicates that the veteran was admitted for alcohol 
detoxification.  Notes in October 1979 refer to an anxiety 
disorder with agoraphobia and panic episodes, described as 
"lifelong."  In a July 1980 hospital summary, the veteran reported 
a 16-year history of heavy drinking.  A September 1980 hospital 
summary reports that the veteran was admitted to the psychiatric 
facility with an admission diagnosis of alcohol dependence and 
"residual schizophrenia," after drinking a bottle of mouthwash.  
The veteran insisted that he was "not depressed."  The examiner 
noted no psychotic ideation, no delusions or hallucinations.  
There was no evidence that the veteran was depressed, suicidal or 
homicidal.  The discharge diagnosis was alcohol dependence.

In March 1982, the veteran was admitted to the Togus VAMC after an 
attempted suicide by hanging.  The veteran did not remember any 
suicide attempt and denied suicidal ideation.  On mental status 
examination, the veteran had no hallucinations or delusions, ideas 
of reference, or other psychotic symptoms.  He denied severe 
depression.  The Axis I diagnosis was alcohol withdrawal syndrome 
with history of possible suicidal attempt while intoxicated, and 
organic brain syndrome, secondary to alcohol deterioration.  In an 
April 1982 neurology report, the veteran complained of seizures 
since childhood.  He could not remember the age of onset of 
seizures but stated that they began when he started drinking "as a 
youngster."  He stated having alcohol withdrawal seizures, but 
claimed he had poor memory.   In a June 1982 psychiatry note, the 
veteran reported a long history of alcoholism and other substance 
abuse.  He had a probable history of manipulation of events to 
prolong hospital stays.  The veteran's past history of depression 
and suicidal ideation was noted.  The primary diagnostic 
impression was alcoholism and situational adjustment reaction with 
depressed mood.  

In September 1984, the veteran testified at a RO hearing.  He 
stated that he was drafted into the US Air Force but that he also 
desired a military career.  He testified that prior to service he 
was not suicidal and that subsequent to service, he became an 
alcoholic.  The veteran did not recall drinking much prior to 
service.  It was the veteran's contention that he reported a 
preexisting psychiatric condition at enlistment and that if he had 
not been accepted into the military, his condition would not have 
been aggravated to the degree it was at the time of the hearing.  

Hospital records in March 1984 contain the notation that the 
veteran reported having had a problem with alcohol since his 
teens.  As well, he reported the use of other drugs, including 
illegal substances.  In December 1985 and from July to August 
1986, the veteran was hospitalized at the Manchester VA Hospital 
for detoxification.  He was provided occupational and recreational 
therapy.  Physical examination was negative for any claimed 
seizure activity.  During the veteran's December 1985 hospital 
course, he was noted to appear depressed and kept to himself.  
During his July 1986 hospital course, the veteran appeared 
somewhat anxious, agitated, and extremely angry.  His history of 
seizure disorder was noted.  Mental status examination revealed an 
angry, upset, young man who was depressed.  He reported difficulty 
trusting people, but was not delusional and reported no 
hallucinations.  In his first week of detoxification, the veteran 
was reported to have become very depressed and agitated.  He left 
on two occasions but returned intoxicated.  The veteran was found 
competent but unemployable.  Treatment records showed no acquired 
psychiatric disorder other than organic affective disorder and 
seizures due to alcohol abuse.  

In June 1987, the veteran was admitted to the Adult Psychiatric 
Unit at the Nashua Brookside Hospital (Brookside).  The examiner 
noted an apparent chemical dependence history.  The veteran 
reported his medical discharge from the military after 3 months 
because of psychiatric problems.  He stated that since that time, 
he has been chronically disabled and a chronic patient of the VA 
system.  He reported receiving Social Security disability for a 
10-year period.  Screening data suggested that the veteran was 
anxious and had low self-esteem.  However, the data did not 
suggest an organic impairment.  The Axis I discharge diagnosis was 
schizophrenia, paranoid and alcohol dependence.  

In January 1988, the veteran was admitted to Brookside for 
concerns about his inability to control impulses to drink and 
feeling that he was going "cuckoo" again.  The veteran's condition 
on discharge was continued evidence of some anxiety at times with 
no evidence of delusions of hallucinations.  The veteran denied 
suicidal ideation.  The Axis I discharge diagnosis was 
schizophrenia, undifferentiated and alcohol abuse.  

In January 1988, the veteran was admitted to the Elliot Hospital 
for prescription drug overdose, schizophrenia, and alcohol abuse.  
The veteran was noted to be agitated with persistent suicidal 
ideation.  Mental status examination revealed the veteran's flat 
affect, loose associations, and peculiar perceptions on light and 
dark, which were provocative of great anxiety to the patient but 
with affect inappropriate to that anxiety.  The principal 
diagnosis was schizophrenia, paranoid type.  

Medical records from the Mental Health Center of Greater 
Manchester dated in October 1988 reflect the veteran's referral 
for psychiatric treatment following his hospitalizations at 
Brookside.  The veteran reported recent problems with resumed 
alcohol abuse and a long history of major psychiatric problems.  
The veteran stated that he became more suicidal and depressed 
while drinking.  He reported feeling paranoid and frightened in 
public and would not reveal the content of his "bad" or "evil" 
thoughts.  He was often restless, tearful for no apparent reason, 
and had trouble with his speech.  

In a January 1989 addendum, a social worker reported the veteran's 
9 hospitalizations during the past summer, 8 of which were 
voluntary, all of which the veteran left against medical advice.  
The veteran's past suicide attempt while "at the VA Hospital 
during which he slashed his wrist" was noted.  The examiner 
questioned whether the veteran had been psychotic at that time, or 
was "simply responding to the stress of detoxification."  The 
veteran was assigned an Axis I diagnosis of schizophrenia, 
paranoid and chronic in remission and severe alcohol dependence.  
Epilepsy was diagnosed as "by patient report."  

None of the records referenced above refer to a history of 
psychiatric symptoms during military service.

VA and private medical records compiled during the early 1990s 
relate primarily to complaints and treatment of non-psychiatric 
disorders.  In May 1994, the veteran was described as a recovering 
alcoholic, sober for more than 5 years.

A Social Security Administration disability determination letter 
dated in September 1995 indicates the veteran's disability began 
in February 1979.  The primary diagnosis was personality disorder.  
The secondary diagnosis was substance addiction in remission.   In 
another letter dated in August 1995 from Larry Politz, MD, the 
veteran was reported to have started drinking at age 8 to 10.  He 
quit high school and hung out with older people.  He reported that 
alcohol would "help him feel normal" and he thought, "everyone was 
looking at him."  After his late teens, the veteran drank 
"regularly."  He also had a history of abusing pills.  He reported 
being in the service and described being in the stockade for 
destroying property, then was discharged after "3 or 4 months."  

On mental status examination, the examiner found it difficult to 
elicit a history from him.  The veteran was noted to be "extremely 
discursive, circumstantial, and tangential with many gratuitous 
details."  The examiner questioned whether the veteran's 
evasiveness and memory loss were deliberate and elective.  Dr. 
Politz diagnosed alcohol dependence with possible mild dementia 
secondary to the same with history of prescription drug abuse.  
The second diagnosis was "a possibility of schizophrenic disorder, 
paranoid type, with the question of any psychotic symptoms being 
alcohol related or withdrawal related."  An Axis II diagnosis of 
strong possibility of personality disorder, passive-aggressive, 
with hysterical and dependent features, was noted.  A psychotic 
diagnosis was "very questionable" based on a history of periods of 
sobriety and work in supportive employment.  Dr. Politz reported 
that "the more difficult diagnostic issue is the presence of 
actual psychiatric disorder.  [The veteran] has been diagnosed 
with schizophrenia and this diagnosis was been refuted by, for 
example, at least one clinician who knew him for some time."  Dr. 
Politz concluded that the veteran has "some form of mental 
disorder and without passing judgment on the validity and 
reliability, the diagnosis does represent a significant 
impairment."  The physician noted that veteran had lost every job 
he had ever had due to drinking.  

In letters dated in January 1999, August 1999, and April 2000, the 
veteran's VA physician, Hani Khouzam, MD, reported the veteran's 
inability to maintain employment due to his being socially 
withdrawn and isolated.  Despite regular treatment and medication, 
the veteran showed symptoms of sad mood, lack of motivation, and 
loss of interest in pleasurable activities, manifestations of his 
recurrent major depression.  Dr. Khouzam opined that major 
depressive episodes "could be associated with psychotic symptoms, 
especially 'excessive delusions of guilt,' although no psychotic 
symptoms are present at the time (due to compliance with 
medications).  This does not negate the possibility of a great 
presence of psychotic symptoms during the period of February 1965 
to April 1965."  Dr. Khouzam noted that at the time, the 
Diagnostic and Statistical Manual of Mental Disorders (DSM) was 
not specific in detailing the different types of depressive 
disorders.  The absence of symptoms within the 19 months following 
separation did not exclude the period of developing those 
symptoms.  Dr. Khouzam added that the veteran "did not apparently 
have any of his current symptoms prior to service."  

In the August 1999 letter, Dr. Khouzam wrote that "if the veteran 
had a pre-existing 'emotionally unstable personality' a diagnosis 
which is not included in the official [DSM], his 2 months period 
in the military could have led to the worsening of his pre-
existing condition and could have contributed to the development 
of recurrent major depressive episode which is included in the DSM 
IV official classification."  

In the April 2000 letter, Dr. Khouzam write that "Based on his 
history, prior to 1965, [the veteran] had no psychiatric or 
substance abuse difficulties.  After his discharge in 1965 from 
the military service, he used alcohol to cope with severe 
recurrent episode of depression."  The diagnosis of "emotionally 
unstable personality" led to the veteran's discharge but was not 
classified in the DSM at the time.  Dr. Khouzam asserted that the 
veteran's development of isolation, extreme anxiety, sad mood, 
hopelessness, and helplessness could be described as "emotionally 
unstable personality" but could meet some of the criteria of major 
depression.  Dr. Khouzam added that "whether [the veteran] had 
these symptoms prior to joining the service or he developed them 
after service is unclear.  What is clear is that the Air Force 
period of service had a negative, long lasting impact on [the 
veteran's] emotional and psychological well being."

Medical records from the Manchester VAMC dated from January 1999 
to May 2001 reflect the veteran's assigned Global Assessment of 
Functioning (GAF) scores, ranging from 40 to 50.  In November 
2000, Dr. Khouzam noted the veteran's major depression with 
recurrent episodes, with reference to the veteran's past diagnosis 
of "emotionally unstable personality" while in the military.  Dr. 
Khouzam noted that when the veteran was discharged from the 
military he was unable to sustain vocational, social, and 
interpersonal functioning.  The physician opined that it was 
"apparent from his past history that the military service did 
aggravate his emotional instability and led to the development of 
recurrent depressive episode."  Also noted was the veteran's 
report of feeling discouraged and disappointed about the denial of 
his service connection claim.  

In November 2000 and August 2001, the veteran testified at 
personal hearings before the RO and the undersigned, respectively.  
He reported that as a child, he would keep to himself and had 
feelings of sadness.  He stated that he dropped out of high school 
to start a new career in electronics in the military.  After 
leaving high school, the veteran worked in the shipping department 
at a mill yard for 4 years.  He enjoyed his work and reported 
doing very well there.  He admitted that he had a problem with 
alcohol at this time but wanted to further his education in the 
Air Force.  He testified that, on the first morning of service, 
upon arriving at his barracks, he "just snapped" and asked to see 
the Red Cross for help.  The veteran testified that he was beaten 
down, ridiculed, and then brought to the hospital.  He claimed to 
have been court-martialed and confined in stockade for a 3-week 
period before discharge.  (There are no records of this proceeding 
or any confinement, if such actually occurred.)  The veteran 
stated that his cutting his wrists in service was "a cry for 
help."  After discharge, the veteran turned 21 years old and he 
reported that he started drinking very heavily, falling "down the 
tubes very quick."  He denied receiving any (post-service) 
psychiatric treatment before 1979.

In May 2003, the veteran was examined for VA purposes.  The 
examiner conducted a full psychiatric examination and noted a 
review of the entire claims folder.  The veteran's long history of 
numerous hospitalizations for alcoholism and suicide attempts was 
noted.  On mental status examination, the veteran's behavior was 
noted to be tense.  His speech was hesitant and he sometimes 
stuttered.  His mood was anxious and affect was restricted.  There 
were no indications of depersonalization or derealization.  He 
denied any hallucinations or illusions.  The examiner noted that 
the veteran had a tendency not to answer questions asked 
repeatedly of him and some had to be asked 4 times before he 
responded.  He was noted to be preoccupied with the fact that 
"[His] whole life [hinged] on this one exam."  He would not answer 
whether he had any suicidal or homicidal ideation.  The examiner 
noted a contradiction in that he stated that he only began 
drinking after the service.  He also denied any emotional problems 
as a child or teenager, but stated that he was "just shy and a 
loner."  The examiner's Axis I diagnoses were schizoaffective 
disorder, depressed type and alcohol dependence and polysubstance 
abuse, both in full sustained remission (14 years).  The assigned 
GAF score was 55.  

The examiner opined that the veteran "did have a pre-existing 
condition prior to entering the military and the fact that he was 
in the military did not necessarily cause him to have what appears 
to have been a psychotic episode.  Most likely, this would have 
happened regardless of where he was."  The examiner continued to 
state that it appeared "that this was a natural progression of his 
disability" as shown in his 1988 diagnosis of schizophrenia.  His 
diagnosis had become more of a "schizoaffective disorder which 
required a person to have had a psychotic break along with 
depression."  The examiner concluded "[the veteran's] military 
service did not aggravate his condition, that there was a natural 
progression of his disability, beginning in early adolescence, 
onward."


Legal Criteria

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.

Service connection for chronic diseases (to include psychoses) may 
be presumed if they became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation from 
service pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends in 
the personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration or 
other psychiatric symptomatology shown to have existed prior to 
service with the same manifestations during service, which were 
the basis of the service diagnosis, will be accepted as showing 
pre-service origin.  Personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

After carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder. 

The evidence shows that at the time he entered service, the 
veteran voiced various complaints, to include "nervous trouble" 
and "depression or excessive worry" that were noted by the 
examining physician as "worry and nervousness -quit school and 
felt all mixed up."  The examiner diagnosed no psychiatric 
disorder and required no further testing of the veteran at that 
time.  Within 2 days of entrance onto active duty, the veteran 
began a period of psychiatric evaluation after lacerating his 
wrists, reportedly done to hasten his discharge from service.  The 
medical records therein compiled pointed to a lifelong history of 
unstable behavior.  The in-service examiner noted the veteran had 
emotionally unstable personality, which had pre-existed service.  

As noted above, personality disorders are not considered to be 
disabilities for VA compensation benefits.  Here, the veteran had 
psychiatric complaints at entry, but there was no diagnosis of any 
psychiatric disorder.  The veteran's psychiatric symptoms in-
service represented an emotionally unstable personality but not an 
acquired psychiatric disorder.  

The first evidence of any medical treatment was in February 1979, 
over a decade after his discharge from military service in April 
1965.  The veteran was diagnosed with chronic alcoholism.  In 
fact, a detailed review of the record reflects a diagnostic 
history that ranged from symptoms of a psychiatric disorder 
(emotionally unstable personality, emotional instability reaction) 
to primary diagnoses that included chronic alcoholism, personality 
disorder, schizoid personality, situational adjustment reaction, 
mild dementia secondary to alcohol dependence and history of 
prescription drug abuse.  The Board notes that none of the 
veteran's medical records dated from 1965 to 1989 refer to a 
history of psychiatric symptoms during military service or 
beginning coincident therein.  

In the veteran's August 2001 testimony, he stated that as a child 
he kept to himself and had sad feelings.  He dropped out of high 
school and began work in a mill yard where he started drinking 
with older adults.  Other medical evidence noted the veteran's 
report that drinking made him "feel normal."  Despite his alcohol 
problem, the veteran testified that he wanted a career in the 
military.  

It is unclear from the record whether the veteran's heavy use of 
alcohol preceded the development of the other psychiatric 
disorders and is therefore considered primary, or whether the 
alcohol was used as a medicating device and therefore secondary to 
the other psychiatric disorders.  In any event, the Board finds 
that evidence does not support a finding that the veteran's 
psychiatric disorder, diagnosed over a decade following service 
and years of alcohol and abuse of prescription drugs, had either 
its onset during his brief period of military service, or was 
otherwise attributable thereto.  

The Board points out that Dr. Khouzam, the veteran's treating 
psychiatrist, is the only medical professional who concluded that 
the veteran's preexisting psychiatric disorder was aggravated by 
service.  However, it is not clear from Dr. Khouzam's 
correspondence the extent to which the veteran's medical records 
were reviewed prior to rendering the opinion.  Also Dr. Khouzam's 
opinion is considered speculative and vague because the opinion 
reads, " if the veteran had a pre-existing 'emotionally unstable 
personality'... his 2 month period in the military could have led 
to a worsening of his pre-existing conditions and could have 
contributed to the development of major depressive episode."  

Further, the examiner reported that "Based on his history, prior 
to 1965, [the veteran] had no psychiatric or substance abuse 
difficulties."  This statement is historically inaccurate and 
contradictory of the veteran's testimony, as well as, decades of 
medical treatment records that reflect a alcohol abuse problem 
that dated back to the veteran's childhood and adolescence.  Thus, 
the probative value of Dr. Khouzam's opinion is  diminished due to 
its speculative, vague, and inaccurate findings and bases.  

The Board also points out that two medical professionals expressed 
opinions that differed from Dr. Khouzam's opinions.  In medical 
report dictated in August 1995 for SSA disability reconsideration 
purposes, Dr. Politz noted that the veteran's reported a drinking 
problem at age 8 to 10.  Prior to his military induction, the 
veteran quit high school, hung out with older people, and observed 
that alcohol helped him "feel normal."  The veteran reported that 
he drank "regularly" in his late teens.  Based on his examination, 
Dr. Politz questioned the validity of the veteran's psychiatric 
diagnoses and psychotic symptoms in light of the veteran's long 
periods of sobriety and work in supportive employment.  While Dr. 
Politz opined that the veteran had some mental disorder, he 
concluded that the diagnosis represented significant impairment.  
Dr. Politz' opinions are more credible in that he cited to an 
opinion of another clinician who also questioned the veteran's 
diagnosis of schizophrenia, which suggests a review of the 
veteran's documented medical history.  Based on the evidence of 
record, it is clear that whatever psychiatric disorder the veteran 
had after service, it was not linked to his in-service symptoms.  

Further, based on a May 2003 review of the medical evidence and a 
full psychiatric examination, the VA examiner stated that the 
veteran "did have a pre-existing condition prior to entering the 
military and the fact that he was in the military did not 
necessarily cause him to have what appears to have been a 
psychotic episode.  Most likely, this would have happened 
regardless of where he was."  The VA examiner concluded that the 
veteran's military service "did not aggravate his condition, that 
there was a natural progression of his disability, beginning in 
early adolescence, onward."  

For these reasons, the Board places greater probative value on the 
opinions provided by the May 2003 VA medical examiner and the 
August 1995 SSA examiner than those opinions provided by Dr. 
Khouzam.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Even assuming for discussion purposes that the veteran had a 
preexisting acquired psychiatric disorder (such as a neurosis or 
psychosis) which worsened during service, clear and unmistakable 
evidence shows that any increase in severity during service was 
due to the natural progress of the disease.  In this regard, after 
reviewing the claims file, the May 2003 VA examiner made a 
specific finding that any aggravation of the veteran's psychiatric 
disorder was due to the natural progression of the disease.  It 
has therefore not been shown that the veteran's preexisting 
acquired psychiatric disorder, assuming one existed, was a result 
of the veteran's military service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.303.

Accordingly, the Board finds that the preponderance of the medical 
evidence is against the veteran's claim for service connection for 
a psychiatric disorder.  The Board also has considered lay 
statements provided by the veteran.  However, the record does not 
reflect that he is competent to offer an opinion as to the cause 
of a psychiatric disorder.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1994) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
Although the veteran can report his symptoms, his statements as to 
the cause of any claimed condition must be supported by competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a matter of law, laypersons without a medical 
education are not qualified to provide a medical opinion.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 
1434 (Fed. Cir. 1998) (lay persons are "generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  Accordingly, the record 
does not present an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  
Hence, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
Nancy R. Robin
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



